—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hayes, J.), rendered February 6, 1985, convicting him of robbery in the first degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find that under the circumstances of this case, in the context of the transcript minutes, it cannot be concluded that the jury misinterpreted the Judge’s statement to the defendant.
Moreover, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620, 621) we find that it was legally sufficient to support the defendant’s guilt. Upon the exercise of our factual review power, we are satisfied that the verdict is not against the weight of the evidence (see, CPL 470.15 [5]). Lawrence, J. P., Kunzeman, Rosenblatt and Miller, JJ., concur.